 


109 HR 4368 IH: To designate the facility of the United States Postal Service located at 60 Calle McKinley, West in Mayaguez, Puerto Rico, as the 
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4368 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mr. Fortuño introduced the following bill; which was referred to the Committee on Government Reform 
 
A BILL 
To designate the facility of the United States Postal Service located at 60 Calle McKinley, West in Mayaguez, Puerto Rico, as the Miguel Angel García Méndez Post Office Building. 
 
 
1.Miguel Angel García Méndez Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 60 Calle McKinley, West in Mayaguez, Puerto Rico, shall be known and designated as the Miguel Angel García Méndez Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Miguel Angel García Méndez Post Office Building. 
 
